 In the Matter of THE NEW YORK ASSOCIATION OF WHOLESALERS OFLADIES' & CHILDREN'S HATS, INC., ET AL.andWHOLESALE & WARE-HOUSEWORKERS UNION, LOCAL 65, CIOIn the MatterOfISIDOREWECHSLERAND FRED WECHSLER,D/B/A I.WECHSLER & SONandWHOLESALE & WAREHOUSE WORKERS UNION,LOCAL 65, CIOIn the Matter Of PAIGE HAT CO., INCandWHOLESALE & WAREHOUSEWORKERS UNION, LOCAL 65, CIOIn the Matter Of MINROSE HAT CO., INC.andWHOLESALE & WAREHOUSEWORKERS UNION, LOCAL 65, CIOIn the Matter of SAMUEL Lipp, MEYER Lipp, AND IRVING KORN, D/B/ALIPP BROS. & KORNandWHOLESALE & WAREHOUSE WORKERS UNIONLOCAL 65, CIOIn the Matter of PHIPPS HATS WORKS,INC.andWHOLESALE & WARE-HOUSE WORKERS UNION, LOCAL 65, CIOIn the Matter of SCHUMAN & STEIN, INC.andWHOLESALE & WARE-HOUSEWORKERS UNION, LOCAL 65, CIOIn the Matter of HENRY SCHWARTZ,ROBERT SCHWARTZ,JULIUSSCHWARTZ,AND WILLIAMBIENSTACK, D/B/A HENRY SCHWARTZ &SONSandWHOLESALE &,WAREHOUSE WORKERS UNION, LOCAL 65, CIOIn the Matter of SPANBOCK & SCHAEFER, INC.andWHOLESALE &WAREHOUSE WORKERS UNION, LOCAL 65, CIOIn the Matter of BI-RITE HAT Co., INC.andWHOLESALE & WARE-HOUSE WORKERSUNION, LOCAL 65, CIOIn the Matter of CREINER&BRUMBERG,INC.andWHOLESALE & WARE-HOUSE WORKERS UNION, LOCAL 65, CIOIn the Matter ofROBERT EISENBERGAND ADOLPHEISENBERG,D/B/A A.EISENBERG & BROS.andWHOLESALE & WAREHOUSE WORKERS UNION,LOCAL 65, CIOIn the Matter of JACK GREEN, D/B/A JACK GREEN Co.andWHOLESALE& WAREHOUSE WORKERS UNION, LOCAL 65, CIOIn the Matter Of MAX GREENBERG AND SOL GREENBERG,D/B/A GREEN-BERG BROS.andWHOLESALE&WAREHOUSE WORKERS UNION, LOCAL65, CIO53 N. L. R. B., No. 9.38 NEW YORK ASS'N OF WHOLESALERS OF LADIES' & CHILDREN'S HATS 39In the Matter of DAVID GITTER AND SAMUEL GITTER, D/B/A GLORIA HATCo.andWHOLESALE & WAREHOUSE WORKERS UNION, LOCAL 65,'CIOIn the Matter of ABRAHAM WACHTER AND MILTON JACOBS, d/b /a W. J.HATCo.and WHOLESALE & WAREHOUSE WORKERS UNION,LOCAL 65,CIOIn the Matter of ABRAHAMLEVY AND JACOB LEVY, d/b/a LEVY BROS.MILL'YandWHOLESALE & WAREHOUSE WORKERS UNION, LOCAL 65,CIOIIn the Matter of K. & K. HAT CO., INC.andWHOLESALE & WAREHOUSEWORKERSUNION,LOCAL 65, CIOIn the Matter of HENNY HAT Co., INC.andWHOLESALE'& WAREHOUSEWORKERSUNION, LOCAL 65, CIOCases Nos. R-5902 (2-R-3810), R--5903 (2-R-3929) to R-59.10 (2-R-3936), R-5911 (2-R-3938) to R-5915 (2-R--3942) and R-5916 (2-R-3944) to R,5920 (2-R-3948) respectively.Decided October 25,1943Mr. Frederick R. Livingston,for the Board.Liebowitz cC Shuman,byMessrs.Henry ShumanandSimon J.Liebowitz,of New York.City, for the Association.Messrs. Edward KuntzandIrving Lebold,of New York City, forthe C. I. O.Markewich, RosenhausdMarkewieh,byMr. Irwin Panken,ofNew York City, for the A. F. of L.Mrs. Augusta Spaulding,of counsel to the Board.DECISIONDIRECTION OF ELECTIONSANDORDERSTATEMENT OF THE CASEUpon separate petitions duly filed by Wholesale & WarehouseWorkers Union, Local 65, affiliated with the Congress of IndustrialOrganizations,herein called the C. I. 0., each alleging,that a questionaffecting commerce had arisen concerning the representation of em-ployees of The New York Association of Ladies' and Children's Hats,Inc., New York City, herein called the Association,' and of 18 certain1Members of the Association are listed on Appendix A. 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDnamed employer members thereof 2 respectively, the National LaborRelations Board provided for an appropriate consolidated hearingupon ,due notice beforeWilliam F. Guffey, Jr., Trial Examiner.Said hearing was held at New York City from June 28 to July 2,inclusive, from July 6 to July 12, inclusive, from July 19 to July 26,inclusive, and on August 23, 1943.The Board, the Association, theC. I. 0., and Joint Board of Millinery Workers, Locals 2, 24, 42, and90,United Hatters, Cap & Millinery Workers International Union,affiliated with the American Federation of Labor, herein called theA. F. of L., appeared, participated, and were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues.During the course of thehearing, the C. I. O. moved for leave to withdraw the 18 petitionsherein, each naming a certain member of the Association as employerof employees herein invoh-ed,`and to amend further its--original peti-tion, as amended, so far as it prayed in the alternative for separateunits of employees limited to individual employers.The Trial Ex-aminer did not rule on this motion.For reasons which appear inSection IV, below, the motion is granted.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded opportunity to file briefswith the Board. Since the briefs of the Association and of theA. F. of L. adequately discuss the matters in issue, their separaterequests for oral argument are hereby denied.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYER`MEMBERS OF THE ASSOCIATIONThe New York Association of Wholesalers of Ladies' and Chil-dren's Hats, Inc., is composed of approximately 26 individuals, part-nerships, corporations, or other legal entities, engaged directly orindirectly in selling and distributing ladies' and children's hats.Thenames of the employer members of the Association are listed onAppendix A. The members of the Association all have their prin-cipal offices and places of business in New York City.Each employer member of the Association purchases and sellsladies' and children's hats and millinery.During the period fromJanuary through October 1942, approximately 25 percent of all prod-ucts purchased by each member of the Association represented prod-ucts purchased and shipped from places outside the State of NewYork to points within the State. The value of these products2Menilersof theAssociation concerningwhose employees separate petitions, werefiledare listed on Appendix B NEW YORK ASS' N OF WHOLESALERS OF LADIES' & CHILDREN S HATS 41brought into' the State by each member during this period exceeded$15,000.During the same period, each member of the Associationsold and shipped to points outside the State over 50 percent of itshats and millinery,, all of which were manufactured within the State.The sales of products by each member of the Association during thisperiod exceeded $25,000.Each member of the Association admits that it is engaged in com-merce, within,the meaning of the National Labor Relations Act.II. THE ORGANIZATIONS INVOLVEDWholesale & Warehouse Workers Union, Local 65, is a labor organi-zation affiliated with the Congress of Industrial. Organizations, ad-mitting to membership employees of members of the Association.Joint Board of Millinery Workers Union, Locals 2, 24, 42, and 90,United Hatters, Cap & Millinery Workers International Union, isa labor organization affiliated with the American Federation of Labor,admitting to membership employees of members of the Association.III. THE QUESTIONS CONCERNING REPRESENTATIONIn January 1943 the C. I. O. began organizing employees of themembers of the Association. In February 1943 the C. I. O. informedthe Association that it represented a majority of such employees andrequested a conference for the negotiation of a bargaining agreement.The C. I. O. also requested bargaining conferences with certain indi-vidual employer members of the Association. The several members ofthe Association thus approached refused to meet with the C. I. O.individually, each stating that it would confer with the C. I. O. onlythrough the Association.The Association refused to bargain with theC. 1. 0. because the A. F. of L. claimed an interest in the same employ-ees.On February 11 the C. I. O. filed the original petition in this.proceeding.On January 15, 1941, the A. F. of L. and the Association enteredinto a closed-shop contract, covering shippers, packers, and errandboys employed+by members of the Association.The contract pro-vided that it be in full force and effect until February 15, 1943.OnFebruary 25, 1942, the same parties entered into a supplemental con-tract, alsoterminating on February 15, 1943. In January 1943, repre-sentatives of the Association and of the A. F. of L. conferred concern-ing a new contract proposed by the A. F. of L. No new contract wasthereafter signed.The Association and the A. F. of L., however, orallyagreed to abide by the terms of their 1941 contract, until a new con-tract,should be finally, concluded between them.Before any agree-ment between the A. F. of L. and the Association was concluded and 42DECISIONSOF NATIONAL LABORRELATIONS BOARDsigned, the C. I. 0. made known to the Association its claim to repre-sent the same employees.The A. F. of L. contends that the oral agreement between the A. F.of L. and the Association to abide by the terms of their prior agree-ment pending the consummation of a new contract constitutes a barto this proceeding.We find no merit in this contention.We have fre-quently held that agreements of this character do not bar an investi-gation and determination of representatives upon petition of a rivalunion 3 Since no new contract was consummated, between the Asso-ciation and the A. F. of,L. prior to the claim of the C. I. 0. to representthe same employees, we find that the oral agreement between the Asso-ciation and the A. F. of L. does not constitute a bar to an investigationand determination of representatives, pursuant to the petition filedherein.Statements prepared by the Regional Director and admitted intoevidence at the hearing indicate that the C. I. 0. and A. F. of L. eachrepresents a substantial number of employees in the unit herein found'appropriate for sales and shipping employees of members of theAssociation and that the C. I. 0. represents ,a substantial number ofemployees in the unit herein found appropriate for office employeesof members of the Associatiou.41We find that questions affecting commerce have arisen concerningthe representation of employees of members of the Association, withinthe meaning of Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATEUNITS--A. The scope of the bargaining unitsThe C. I. 0. and the Association agree that effective bargainingfor employees of members of the Association requires that employeesof all employer members of the Association in a given category beincluded in the same bargaining unit.The A. F. of L. rejects the3Matter of TVelinDavit and Boat Corporation,51N.L.R.B. 1221;Matter ofDaniel Burkhartsmeir Cooperage Company,49 N L R B 36, and cases cited therein.4The C.I0 submitted 83 application cards, bearing the apparently genuine signa-tures of employees of members of the Association on the pay rolls of June 19,1943.The C I 0 also submitted the dues books of 2 employees whose names appear on thesepay rolls.Of the designations of the C. I 0,3 are undated and the remaining aredated between February and June1943. -Thetype of work stated on the cards indicatesthat the C I O. represents approximately 77 employees in the unit appropriate for salesand shipping employees and approximately 8 employees in the unit appropriate for- officeemloyees.The A. F. of L submitted the dues records of 37 employees,whose navies appear onthe pay rolls of members of the Association of June 19,1943The type of work statedon these records indicates that,the A F. of L.represents 33 employees in the unit foundappropriate for salesmen and shipping clerks and 4 employees in the unit herein foundappropriate for office employees.There are approximately 120 employees in the appropriate unit for sales and shippingemployees and approximately 30 employees in the appropriate unit for office employees. NEW YORK ASS'N OF WHOLESALERS OF LADIES'&CHILDREN'S HATS 43contentionthat an Association-wideunit constitutes an appropriatebargaining unit and urgesthatseparatebargainingunits are appro-priate for employees of each memberof the Association.In 1934, some of the individual employersin the millineryindustrywhose employees are concerned in this proceedingformed the Asso-ciation to secure for themselves,inter alia,uniformityand certaintyin the customs and usages of their trade and commerce. Otherindividual employersin the industrylater joinedthe Association.All members of theAssociation are engagedin the sellingof women'sand children's hats and millinery at wholesaleand theiroffices andprincipal places of business are located in a very small area in NewYork City, extending roughly between 36th and 38thStreets andbetween 5th and 6th Avenues.They are smallbusiness enterprises.Some employers are individual persons; somepartnershipsor corpo-rations.Persons who are financially interested in each business takean active part in its management.Close relatives of suchpersonsperform office,sales, and shippingwork as employees in the severalestablishments.According to the June 19, 1943, pay rolls, only 10of the 26 membersof the Association employ more than10 persons,and the 26members ofthe Association in the aggregate employ only271 persons in all listedcategoriesof employment.Some of thesepay rollslist employeeswho are absent on military leave or havesince quittheir employment.At the time of thehearing, there hadbeen no substantial replacement of such employees.Many employermembers ofthe Association employ only 1 to 4 employeesin all workcategoriescovered bythe original petition.The dutiesand interestsof employeesof the employermembers in the several work categories,respectively;do not substantiallydiffer.Experienced employees haveacquired their training to some extent as employees of competitormembers of the Association.On May 1, 19,40, the Association and the, A. F. ofL. executed acontractwhich wasreferredto in the recordas a stabilization agree-ment.This contract did not contain provisionsfor wage rates,hours,or working conditionsof employees of membersof the Association,but was designedprimarilyfor the regulationof themillinery manu-facturingindustry through the use ofcustomers'protectionlabels.The Association'smembers agreed to patronize only manufacturersusing such labels.The contract provided that it should be bindingupon membersof the Association who "by stipulation duly signedand executed.shall affirm and agree to becomebound by the termsand provisions of this agreement."The contract, by itsterms, be-came effectivefrom the dateof its executionto February 15, 1943.'On January 15, 1941, the Association and the A. F. of L. executeda closed-shopcontractcoveringshippers, packers, and errand boys 44DECISIONS OF NATIONAL LABOR RELATIONS_ BOARDemployed by members of the Association.This contract,by its terms;became effective from execution until February 15, 1943.Memberrepresentatives of the Association and representatives of the A. F.of L. participated in the negotiations preliminary to its execution.This contract,however, likewise provided that each,member of theAssociation should be bound by its terms upon the signing of a"stipulation to the effect that he has read this agreement and agreesto become bound by its terms,and provisions."On February 25,1942, the Associationand the A.F. of L.executed a contract supple-mental to the contract of January 15, 1941,and effective until Feb-,ruary 15, 1943.The supplemental contract provided that all mem-bers of the Association at the time of its execution,and all subse-quent members of the Association during the life of the agreement,"shall by stipulation agree to become bound by the terms and pro-visions of this agreement."The record contains several documentssigned by members of the Association which were identified by wit-nesses as the "stipulation"referred to in the supplemental contractexecuted on February 25, 1942.In January 1943, the A. F. of L. submitted to the Association a'proposed contract,coveringemployees in certain named categoriesemployed by all members of the Association.Representatives ofthe A. F. of L. and of, the Association's members held some confer-ences concerning this proposed contract.Before any final actionwas taken thereon, the C. I. O. had made its demand for recognitionas bargaining representatives of the same employees and had filedthe original petition in the instant proceeding.Subsequent to thedemand of the C. IO. for recognition,salesmen employed by mein-hers of the Association refused to work on Saturdays.On April 15,1943, the C. I. O. and the Association executed an agreement, pro-viding for the uninterrupted operation of business by the Associa-tion'smembers,pendingtheBoard'sdetermination of the issuesconcerned therein.From 1934 to the time of the hearing employer members of theAssociation thus functioned as a group-fdr their mutual interests andprotection.From May 1940 to April 15, 1943, bargaining for and onbehalf of employees of members of the Association was upon anAssociation-wide basis.From January 15, 1941, to February 15,1943, the A.F. of L.had a closed-shop contract covering employeesin an Association-wide unit.Since February 1943, both labor or-ganizations herein concerned sought recognition in an Association-wide unit.Prior to March 1943,the Association had only informalauthority to i'epresent its members with respect to labor matters.A group of representatives of members of the Association functionedas a labor committee to report back to the Association conferenceswith representatives of labor.As noted above, the Association en- NEW YORK ASS"N OF WHOLESALERS OF LADIES' & CHILDREN'S HATS 45tered into three successive contracts with the A. F. of L., providingthat individual employer members should become bound therebythrough individual ratifications.'On March 29, 1943, the several em-ployer members of the Association formally and individually author-ized the Association as a representative body to act for them innegotiating all agreements affecting wages and other conditions ofemployment with respect to their employees when labor organizationsshould make claim to represent such employees 5Under these cir-cumstances, and for further reasons which appear below, we concludethat collective bargaining for employees of employer members ofthe Association can be best effected on an Association-wide basis, andwe find that bargaining units on an Association-wide basis areappropriate for the employees of members of the Association hereinconcerned.6B. Categories of employees to be included in the bargaining unitsEmployer members of the Association generally classify employeesoffice employees.In most instances the proprietor of each establishment personallybuys the millinery for resale to its customers. In a few instanceslarger firms employ buyers. In a few firms a salesman functions asan assistant buyer of millinery.In some instances salesmen and officeand shipping clerks are authorized to order supplies to be used in thefunctioning of their respective departments and general store use.Employees of the latter class have very limited power and theirfunction as purchasing agents constitutes only a small part of theirregular routine duties.Salesmen in this industry are roughly des-ignated as inside and outside salesmen. Inside salesmen performtheir duties within their employer's store and wait upon customerswho come in to select hats from a display of stock set forth for them.These salesmen receive and arrange stock, show and sell hats fromsamples, pick hats to fill their customers' orders, and pack and baghats for customers who wish to take their purchases with them fromthe store.Outside salesmen solicit orders by sample outside thestore.Some of them whose sales territory is distant from headquar-ters send in their orders by mail to be, filled and shipped to customers.They seldom report at the store to their employer or share in sellingwork at the store.Most of them work on commission. Some ofthem sell other merchandise on commission.Other outside salesmen5The authorization of March 29,1943, provided that it remain in full force for 1 yearfrom,the date of execution and that it be renewable for 1 year thereafter,, unless termi-nated by 30 days' written,notice to.the Association of a. desire to withdraw such powerand authority.6CfMatter of National Dress Manufacturers Association,Inc., et al.,28 N. L. R. B. 368.559015-44-vol. 53-5 46DECISIONS OF NATIONALLABOR RELATIONS BOARDcover territory in and about the metropolitan area of New York' Cityand nearby States and spend an appreciable amount of their time attheir employer's' store.While they are there, they perform the ordi-nary duties of inside salesmen.Shipping employees are divided intoshipping clerks or packers, who pack millinery in tissue paper, bogit, and place the boxes in cartons for shipment to local and out-of-towncustomers, and errand boys' who assist the shipping clerks, do lightjanitor service, and run errands.Office employees include bookkeep-ers, office clerical help, and credit managers.-Members of the Association occupy stores with space suited to thedisplay of sample hats and the storage of stock supplies.Office spaceis generally partitioned off from selling space.Space for shippingemployees is located at the back of the store, if the employer'saccommodations are limited to one floor, or in the basement.The parties agree that executives, buyers, employees of out-of-townbranch office and stock houses,7 and outside salesmen who spendmore than 50 percent of their time traveling for their employer andreport only occasionally to the store, should be excluded from thebargaining unit of employees who perform their work generallywithin their employer's store sThe Association would include within a single bargaining unitinside salesmen and shipping employees and would exclude officeand other employees from the bargaining unit.The C. I. O. wouldinclude office employees within the unit for salesmen and shipping -employees.'The A. F. of L. would include shipping employees onlywithin the bargaining unit and would exclude salesmen and officeemployees therefrom.For the past 2 years the A. F. of L. has represented the shippingemployees of members of the Association in an Association-wideunit.In 1941 and in'1942, the A. F. of L. entered into closed-shopcontracts covering such employees.Until 1943, organization of em-ployees of the Association's members was limited to shipping em-ployees.In January 1943 the A. F. of L. proposed a new contractto replace the 1941 contract expiring February 15, 1943. In thiscontract the A. F. of L. proposed to increase the unit of employeeswhom it desired to represent, adding to the shipping clerks, packers,4Members of the Association who maintain branch offices and stock houses in otherStates do not list such employees on the pay rolls of their New York storesSo far asthe record discloses, such employees have no common work interests with employeesworking in and out of the New York City sto'es8 The Association would exclude from the bargainingunit all salesmenwho do out-side sales work, whether or not they spend any appreciable amount of theirworkingtime within their employer's New York City store, performing the dutiesof inside sales-men9The C I 0 proposed three Association-wide unitsof salesmen,shipping employees,and office employees respectively, as an alternativeto its preferred single Association-wide unit, including employees in, the three categories. NEW YORK ASS'N OF WHOLESALERS OF LADIES' & CHILDREN'S HATS 47.and errand boys of its former contracts, order fillers and pickers, thusindicating a desire to extend the more limited bargaining unit ofits prior contracts.'0Order pickers and order fillers employed by themembers of the Association are in fact the salesmen who the C. I. O.urges should be included in the bargaining unit. It is not entirelyclear how extensively the A. F. of L. organized the employees whomitdesired to add to the units established in its prior contracts.Young men entering the millinery sales industry generally begin aserrand boys, become shipping clerks, and work their way up bypromotion to positions of salesmen.Errand boys earn substantiallylower salaries than salesmen and shipping clerks.The salaries ofsalesmen and shipping clerks are comparable 11Salesmen have moreprestige in the establishment and a transfer from shipping to saleswork is considered a promotion. Salesmen employed by the Asso-ciation's, members usually assist shipping clerks with packing duringthe latter part of the workday when sales work is light and shippingwork heavy, and shipping employees are not infrequently called toassist customers on the sales floor.'2Under these circumstances weshall include salesmen and shipping employees in the same bargainingunit.-Office employees of the Association's members are uniformly re-stricted in their operations to office space set apart in the severalestablishments from the sales and shipping departments.Office em-ployees do not assist in selling or shipping work nor do sales andshipping employees assist in office work.The Board does not, as amatter of practice, usually place office employees in the same unitwith employees performing non-clerical duties.For this reason, weshall not include office employees in the same unit with salesmen11Neither at the hearing nor in its briefs, did the A. F. of L. otherwiseexplain theextended unit set forth in the proposed contract.13There is no clear line of demarcation between thesalariesof shippingclerks andthose of salesmen employed by members of the Association.In some establishmentsshipping clerks receive with overtime as much as $65 per week, and some salesmen aslittle as $25 or $30 per week.The wages of salesmen and shipping clerks employed by'the Association's members range from $25 to $65 per week.Errand boys, who are con-cededly part of the shipping department and serve as helpers to shipping clerks, receive$16/to $20 per week, appreciablylessthan shipping clerks with whom they have beenjoined for bargaining purposes in the prior contracts12 In one or two of the largest stores maintained by members of the Association, thevolume of business is sufficient to keep the sales force daily more' or less fully occupiedwith duties on the selling floor and the shipping department equipped to handle thenormal volume of business without the assistance of salesmeninterchangeability ofwork between employees in the shippingand sellingdepartments is accordingly lessmarked in these establishments than in the remaining smaller houses which comprisegenerally the employer members of the Association.Even in these establishments sales-men regularly pack hats and millinery for customers to take with themThe A F. ofL concedes that there is interchangeability of duties between sales and shipping em-ployees, but contends that this is temporary and due to present war conditions and laborshortageswhile it is no doubt tine that present conditions have tended to increaserather than decrease such woi,k exchanges, the practice, seems due to the periodic workpressurein the normal working day and the traditional character of the sales and ship-pingwork rather than temporary war conditions. 48DECISIONS OF NATIONAL LABOR RELATIONS BOARDand shipping employees.Since the C. I. O. has generally organizedthe employees of the Association's members and has indicated asubstantial interest among the office employees, we shall includeoffice employees of members of the Association in a separate bargain-ing unit, excluding therefrom credit and office managers. 'We shall include within the unit for sales and shipping employeesof the members of the Association all employees who are engaged inselling inside the premises of their employers, employees who areengaged in selling outside the premises of their employers but whospend less than 50 percent of their time in such work, and frequentlyreport to the store, employees who are primarily engaged in selling butspend part of their time assisting in buying supplies and merchandise,stock clerks and order pickers, and all employees of the shippingdepartment, including shipping clerks; packers, porters, and errandboys.We shall exclude from this unit buyers, heads and employeesof out-of-town branches, outside salesmen who spend more than half-their time traveling for their employer and who report only occasion-ally to the store, all office employees, executives, and all supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectivelyrecommend such action .1-3Julius Turoff, a salesman, combines with his regular sales duties,any general work about the store.He assists in the shipping depart-ment and sometimes orders general supplies.Office employees andshipping clerks frequently order supplies.Turoff occasionally inter-views errand boys who are applicants for work. Shipping clerks,whom errand boys assist, also frequently interview such applicants.Turoff has no discretion to act without the direction of his superiors,who are active in the store management.The Association would ex-clude Turoff from the bargaining unit; the C. I. O. would include him.Since the record does not disclose that Turoff has any duties whichdistinguish him from other employees of the Association's membersconcededly within the unit, we shall deem him included in the bargain-ing unit as a salesman.We find that all 'employees of members of the Association who areengaged in selling inside the premises of their employers, employeeswho are engaged in selling outside the premises but who spend lessthan 50 percent of their time in such work, and frequently report tothe store, all employees who are engaged in selling but spend part oftheir time assisting in the buying of supplies and merchandise, orderpickers, stock clerks, employees in the shipping department, including33We do not intend to exclude under this classification experienced employees whoeffectitely report inefficient or insubordinate assistants to their superiors for disciplineor discharge.Matter or Victor Chemical Works,52 N. L. R. B. 184.. NEW YORK ASS'N OF WHOLESALERS OF LADIES' & CHILDREN'S HATS 49shipping clerks, packers, errand boys, and porters, but excludingbuyers, heads and employees of out-of-town branch offices, outsidesalesmen who spend more than 50 percent of their time traveling fortheir employer and who report only occasionally to the store, all officeemployees, executives, and all supervisory employees with authorityto hire,,promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action, con-stitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the Act.We further findthat all office employees 'of all members of the Association, includingstenographers, typists, office clerks, and bookkeepers, but excludingoffice and credit managers, and all supervisory employees with author-ity to hire, promote, discharge, discipline, or otherwise effect changesin the status of employees, or effectively recommend such action, con-stitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe find that the questions affecting commerce which have arisenconcerning the representation of'employees of the Association's mem-bers can best be resolved by separate elections by secret ballot.The A. F. of L. contends that the Board should not direct an electionat a time when an appreciable number of eligible employees are absenton military leave and will be unable to vote in the elections.Thiscircumstance alone does not constitute sufficient cause to deny to em-ployees on current pay rolls an immediate opportunity for collectivebargaining if they so desire 14Since both the C. I. 0. and the A. F. of L. have indicated a sub-stantial interest among employees in the unit for sales and shippingemployees, we shall provide that both these labor organizations appearupon the ballot in this election.The evidence indicates that theC. I. 0. has a substantial membership among the employees in the unitfor office employees and that the A. F. of L. has some representationamong them.We shall provide that both labor organizations appearupon the ballot in this election, provided, however, that if the A. F.of L. notifies the Regional Director within 5 days from the date ofissuance of the Direction of Elections that it does not desire to parti-cipate therein, it may withdraw its name from the ballot in thiselection.Those eligible to vote in the separate elections shall be all employeesof members of the Association in the respective units found appro-priate in Section IV, above, who were employed during the pay-roll" Cf.Matter of Penokee Veneer Company, et al.,51 N. L. R. B. 907. 50 'DECISIONS OF NATIONAL LABOR RELATIONS BOARDperiod immediately preceding the date of the Direction of Electionsherein, subject, to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONSBy virtue of andpursuantto the power vested in the National LaborRelationsBoard by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 2, asamended, it isherebyDiREcTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The New YorkAssociation of Wholesalers of Ladies' and Children's Hats, Inc., NewYork City, separate elections by secret ballot shall be conducted asearly aspossible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of theRegionalDirector for the Second Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Sections10 and 11, of said Rules and Regulations,among allemployees ofmembers of the Association listed on Appendix A, attached hereto,_who fall within the respective units found appropriate in Section IV,above, who were employed during the pay-roll period immediately,preceding the date of this Direction, including employees.who didnot work during said pay-roll period because theywere ill or onvacation or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the date ofthe elections, to determine whether they desire to be represented byWholesale & Warehouse Workers Union, Local 65, C. I. 0., or by JointBoard of Milinery Workers Union, Locals 2, 24, 42, and 90, UnitedHatters, Cap & Millinery Workers International Union, A. F. of L.,for the purposesof collectivebargaining, or by neither.ORDERIt is hereby ordered that the separate petitions for investigation andcertification of representatives filed herein by Wholesale & Warehouse,Workers Union, Local 65, C. I. 0., in Cases Nos. R-5903 to 5920, inclu-sive, be, and they hereby are, severed from Case No. R-5902, and thatthe Cases Nos. R-5903 to 5920, inclusive, be, and they hereby are,dismissed.MR. GERARID D. REmLY took no part in the consideration of theabove Decision,Direction of Elections,and Order. NE W YORK ASS' N OF WHOLESALERS OF LADIES' & CHILDREN'S HATS 51APPENDIX AGeorge Albert,Beltone Hats, Inc.Betty-Ann Hats, Inc.Bi-Rite Hat Co. Inc.Ben Touster, d/b/a Cinderella Hat Co.Creiner & Brumberg, Inc.Robert Eisenberg and Adolph Eisenberg, d/b/a Eisenberg & Bros.David Gitter and Samuel Gitter, d/b/a Gloria Hat Co.Jack Green, d/b/a Jack Green Co.Max Greenberg and Sol Greenberg, d,/b/a Greenberg Bros.Gul, Inc.Henny Hat Co. Inc.K & L Hat Co. Inc.Harry Levinson, d/b/a H. LevinsonAbraham Levy and Jacob Levy, d/b/a Levy Bros. Mill'YLindell Hat Co. Inc.Samuel Lipp, Meyer Lipp, and Irving Korn, d/b/a Lipp Bros. & KornMinrose Hat Co. Inc.Paige Hat Co. Inc.Phipps Hat Works Inc.Sable Bros. Inc.Louis Schlamm, Inc.Schuman & Stein, Inc:Henry Schwartz, Robert Schwartz, Julius Schwartz, and WilliamBienstack, d/b/a Henry Schwartz & SonsSpanbock & Schaefer, Inc.Abraham Wachter and Milton Jacobs, d/b/a W. J. Hat Co.Isidore Wechsler and Fred Wechsler, d/b/a Wechsler & SonAPPENDIX BBi-Rite Hat Co. Inc.Creiner & Brumberg, Inc.Robert Eisenberg and Adolph Eisenberg, d/b/a A. Eisenberg & Bros.David Gitter and Samuel Gitter, d/b/a Gloria Hat Co. -Jack Green, d/b/a Jack Green Co.Max Greenberg and Sol Greenberg, d/b/a Greenberg Bros.Henny Hat Co. Inc.K & K Hat Co. Inc.Abraham Levy and Jacob Levy, d/b/a Levy Bros. Mill'YSamuel Lipp, Meyer Lipp, and Irving Korn, d/b/a Lipp Bros. & KornMinrose Hat Co. Inc.Paige Hat Co. Inc.9 52DECISIONS OF NATIONAL LABOR RELATIONS BOARI)Phipps Hat Works, Inc.Schuman & Stein, Inc.Henry Schwartz, Robert Schwartz, Julius Schwartz, and WilliamBienstack, d/b/a Henry Schwartz & SonsSpanbock & Schaefer, Inc.Abraham Wachter and Milton Jacobs, d/b/a W. J. Hat Co.IsidoreWechsler and Fred Wechsler, d/b/a I. Wechsler & Son1100